IN THE
                        TENTH COURT OF APPEALS



                               No. 10-14-00375-CV

                   IN RE FLOYD PLEASANT TARVIN IV


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       JusticeDavis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed March 5, 2015
[OT06]
In re Tarvin   Page 2